FULMER, Judge.
Defendant appeals the denial of his motions to replace his attorney and to withdraw his guilty pleas. We find no error regarding the first issue and, accordingly, affirm that ruling.
As to the denial of defendant’s motion to withdraw his guilty pleas, we reverse. The transcript of the plea hearing reveals that at no time was Defendant informed that any of the charges against him could result in a minimum mandatory sentence. Florida Rule of Criminal Procedure 3.172(e)(1) requires that, before accepting a guilty plea, the court “shall determine that [the defendant] understands ... the mandatory minimum penalty provided by law, if any.” This omission is a valid ground for allowing withdrawal of a guilty plea. Colon v. State, 619 So.2d 34 (Fla. 2d DCA 1993).
Accordingly, we reverse and remand the case to allow Defendant to withdraw his guilty pleas for all charges on which a mandatory minimum sentence was in fact imposed.
DANAHY, A.C.J., and BLUE, J., concur.